Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0000433
                                                         29-OCT-2015
                                                         10:40 AM


                             SCWC-14-0000433

             IN THE SUPREME COURT OF THE STATE OF HAWAII


  FENNY CSASZAR as Parent and Next Friend of CHILD A and CHILD B,
             Petitioner/Appellant/Claimant-Appellant,

                                   vs.

    MED-QUEST DIVISON, and HAWAII MEDICAL SERVICE ASSOCIATION,
            Respondent/Appellee/Respondents-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP-14-0000433; CIV. NOS. 12-1-2825, 13-1-0422, and 13-1-1580)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Appellant/Claimant-Appellant’s Application

 for Writ of Certiorari, filed on September 18, 2015, is hereby

 rejected.

             DATED:   Honolulu, Hawaii, October 29, 2015.

 Rafael G. del Castillo             /s/ Mark E. Recktenwald
 for petitioner
                                    /s/ Paula A. Nakayama
 Lila C.A. King,
 Heidi M. Rian, and                 /s/ Sabrina S. McKenna
 Aeri Y. Tilker
 for respondent                     /s/ Richard W. Pollack
 Med-Quest Division
                                    /s/ Michael D. Wilson
 Charles A. Price
 for respondent HMSA